       Case 1:19-cr-10357-RGS Document 54 Filed 06/05/20 Page 1 of 11




                               UNITED STATES DISTRICT
                                 COURT DISTRICT OF
                                  MASSACHUSETTS

  UNITED STATES OF AMERICA

         v.                                           CRIMINAL No. 19 CR-10357-RGS

  DAVID JOHN AKA DAVID JOHN
  FONDOTS,
       Defendant



                 MOTION TO COMPEL THE UNITED STATES TO
                PRODUCE EVIDENCE, COMPLIANCE WITH FRCP
                   16, THE JENCKS ACT, FRoE 404(b), AND
                     DISCOVERY OF BRADY MATERIAL

       The Defendant, David John (Fondots) now comes before the court and moves for an

Order compelling the United States, to promptly produce all outstanding discovery

including all impeachment evidence, witness impeachment evidence, inculpatory evidence,

and exculpatory evidence that may impact sentencing and, or punishment as required by

law.


       AUSAs in the criminal division must be familiar with and fully comply with their

discovery obligations under Federal Rule of Criminal Procedure 16, the Jencks Act, Federal

Rule of Evidence 404(b), the Brady/Giglio line of cases, and the policies of the Department

of Justice and this office. In addition, AUSAs should be familiar with obligations imposed

by the district court rules. And must not by ignoring or suppressing evidence unfairly

influence the PSR or Sentencing to gain higher punishment. Moreover, failing to share

discovery, even if not asked, causes the defense to make decisions that they then invest a
      Case 1:19-cr-10357-RGS Document 54 Filed 06/05/20 Page 2 of 11




year and all of their savings and reputation for a year until they are unable to stand up to the

awesome power of the government.


       That to date, although the legal responsibility of the government to provide this

evidence, and requested by counsel Plaut for the defendant in August 2020, and then again,

several times, by the defendant directly to the government, the prosecution has failed to

comply.


       It is only now that it has come to light that there is a massive trove of evidence that

is inculpatory aiding the prosecution as well as exculpatory and impeachment evidence

when both parties were admonished by the probation office for not having shared

information that should have been discoverable before the PSR process began. Astounded

by the findings in the draft PSR, it became clear that the government held impeachment,

inculpatory, and exculpatory information from the defense. This is consistent with the

government’s actions of trying to use a preliminary draft of the PSR, which was stacked

based on the suppression of evidence, to seek exorbitant forfeiture. We also believe that

there is impeachment evidence as well as evidence that speaks to the credibility of the

witnesses and even the victims, as well as the low credibility of the facts and figures that

will demonstrate that there is not a preponderance of evidence that warrants the forfeiture

nor restitution sought at Sentencing by the government.


       And it has been shown that the FBI agents and the AUSA receive information,

beyond that which is procedural, and exchange information using e-mail and text. The DoJ

guidelines are clear that this is discoverable and should be shared under the Jencks Act and
      Case 1:19-cr-10357-RGS Document 54 Filed 06/05/20 Page 3 of 11




Brady/Giglio. The prosecution may not suppress and must share evidence that the defense

has requested and that is material either to guilt or punishment


       Government disclosure of material exculpatory and impeachment evidence is part of

the constitutional guarantee to a fair trial. Brady v. Maryland, 373 U.S. 83, 87 (1963);

Giglio v. U.S., 405 U.S. 150, 154 (1972). The law requires the disclosure of exculpatory and

impeachment evidence when such evidence is material to guilt or punishment. Brady, 373

U.S. at 87; Giglio, 405 U.S. at 154. Because Brady and Giglio are constitutional

obligations, Brady/Giglio evidence must be disclosed regardless of whether the defendant

makes a request for exculpatory or impeachment evidence. Kyles v. Whitley, 514 U.S. 419,

432-33 (1995). Neither the Constitution nor this policy, however, creates a general

discovery right for trial preparation or plea negotiations. U.S. v. Ruiz, 536 U.S. 622, 629

(2002); Weatherford v. Bursey, 429 U.S. 545, 559 (1977).


       Exculpatory and impeachment evidence is material to a finding of guilt—and thus

the Constitution requires disclosure—when there is a reasonable probability that effective

use of the evidence will result in an acquittal. U.S. v. Bagley, 475 U.S. 667, 676 (1985).

Because it is sometimes difficult to assess the materiality of evidence before trial,

prosecutors generally must take a broad view of materiality and err on the side of disclosing

exculpatory and impeaching evidence. Kyles, 514 U.S. at 439.


   Under Federal Rule of Criminal Procedure 16, the government must disclose to the

defendant, upon request, the following:


   1. Documents and objects that are material to preparing the defense
  Case 1:19-cr-10357-RGS Document 54 Filed 06/05/20 Page 4 of 11




2. A written summary of any expert testimony that the government intends to

    introduce at Sentencing for seeking punishment, particularly when exceeding the

    Plea agreement


    Federal Rule of Evidence 404(b) applies where the USA has submitted evidence

that is new as well as evidence it has had and refused to share with Defendant to the

Probation Office to adversely impact the PSR.


    The defendant was deprived of his rights to address inculpatory and exculpatory

evidence during the phase of PSR preparation and was unable over the past 4 months to

provide the necessary information and facts to the Probation office in advance of their

draft report.


    Much of the evidence that the PSR was based on has come to light only today in

spite of Defense counsel request for this evidence in August and September of 2019 and

in advance of decisions to plea. While the defendant wants to honor the plea agreement

specifically as stated in court and as agreed to sufficient elements to support both

counts, the government has attempted to influence the PSR in its favor for punishment

far exceeding the plea. The defendant agreed to plea and that plea was read, as writing

but the United States in the Rule 11 Hearing.


    Absent of the rules of evidence now the government is sharing unseen, formerly

requested evidence with the Probation Office and only now sharing it after attempting to

gain what the defendant shared with the probation office, back channel, while not

sharing its evidence.
  Case 1:19-cr-10357-RGS Document 54 Filed 06/05/20 Page 5 of 11




   It was only after being admonished by the probation office that theirs was not to

share what should have been shared in discovery that the defense received limited new

information and evidence, some with impeachment, inculpatory, and exculpatory

evidence.


   As seen in recently similar cases, it is insufficient for the government to share only

summaries or to take their own opinion of what is inculpatory, exculpatory, or

impeachment evidence.


   In the Federal Rules of Evidence, Rule 404(b) provides that when the government in

a criminal case seeks to introduce evidence of other crimes, wrongs, or acts committed

by the defendant, it must, on the defendant's request, “provide reasonable notice in

advance on good cause shown, of the general nature of any such evidence it tends to

introduce.


   It is the obligation of the government under law to disclose this information without

request and certainly once requested which dates back to August 2019. Additionally


The U.S. Attorneys’ Manual, § 9-5.001, provides as follows:


Department policy recognizes that a fair trial will often include examination of relevant

exculpatory or impeachment information that is significantly probative of the issues

before the court but that may not, on its own, result in an acquittal or, as is often

colloquially expressed, make the difference between guilt and innocence. As a result,

this policy requires disclosure by prosecutors of information beyond that which is

“material” to guilt as articulated in Kyles v. Whitley, 514 U.S. 419 (1995), and

Strickler v. Greene, 527 U.S. 263, 280-81 (1999). The policy recognizes, however, that
  Case 1:19-cr-10357-RGS Document 54 Filed 06/05/20 Page 6 of 11




a trial should not involve the consideration of information which is irrelevant or not

significantly probative of the issues before the court and should not involve spurious

issues or arguments which serve to divert the trial process from examining the genuine

issues. Information that goes only to such matters does not advance the purpose of a

trial and thus is not subject to disclosure.


Additional exculpatory information that must be disclosed. A prosecutor must disclose

information that is inconsistent with any element of any crime charged against the

defendant or that establishes a recognized affirmative defense, regardless of whether

the prosecutor believes such information will make the difference between conviction

and acquittal of the defendant for a charged crime.


Additional impeachment information that must be disclosed. A prosecutor must disclose

information that either casts a substantial doubt upon the accuracy of any evidence—

including but not limited to witness testimony—the prosecutor intends to rely on to

prove an element of any crime charged, or might have a significant bearing on the

admissibility of prosecution evidence. This information must be disclosed regardless of

whether it is likely to make the difference between conviction and acquittal of the

defendant for a charged crime.


This office has a longstanding practice of allowing AUSAs to provide discovery beyond

what is required under Rule 16 and other governing federal law. Providing liberal

discovery may facilitate an early resolution of some cases.


In most cases, a case should not be indicted until the AUSA has gathered and is ready

to provide all Brady material and all discovery that the government is obligated to
      Case 1:19-cr-10357-RGS Document 54 Filed 06/05/20 Page 7 of 11




   produce under Federal Rule of Criminal Procedure 16. Discovery of Brady and Rule 16

   material ordinarily should be provided to the defendant at or before the defendant's

   arraignment


         As the government continues to feed in new evidence, often guised as victim

impact, yet also provide unseen evidence to the probation office and has refused all 4

attempts by the defense to get the information it is making an constructive effort to run out

the clock on sentencing memo so that the Defense is Deprived of his Rights to be able to

speak to the PSR and victim statements, often flat falsehoods where they will gain

financially. Having had this information when requested in August, or even in February

2020 would have afforded the defendant to prepare for the PSR instead of squandering 4

months


                               REQUEST FOR DISCOVERY


         We request all evidence immediately from the United States, including

Impeachment, Inculpatory, Exculpatory, or other that is to be used by the US or that has

been selected not to be used in its Sentencing Memo, as it has already deprived the

Probation Office and defendant the chance to address this in the PSR and now that the

Defense will be unable to prepare its sentencing memo, and arguments for sentencing.


         The defense is ready for its hearing but fears that this pattern of misbehavior

knowing that rules of evidence are very different in trial than they are now will skew the

facts in order to seek disproportionate punishment for the plea agreement specifically line

29 of #23 and Line 31 of #23. The defense is prepared to support that plea and accept guilt

and punishment for those elements which was the essence of the plea agreement
      Case 1:19-cr-10357-RGS Document 54 Filed 06/05/20 Page 8 of 11




       We request that all emails, text, 302s, and all other evidence between witnesses and

agents and the USA be disclosed as required.


       Again, the AUSA handbook from DOJ is instructive. You can see the government

is aware of its obligations and instructs prosecutors to be very careful.


          REQUEST FOR ADDITIONAL INFORMATION IN DISCOVERY


Brady/Giglio, Rule 16, or the Jencks Act


DoJ Special policy on information in electronic communications


As explained in Part III, infra, substantive case-related communications may contain

discoverable information. In particular, e-mails or text messages written by AUSAs, agents,

and witnesses may contain information such as witness statements, information about

witnesses, commentary on a draft report of investigation (such as an FBI 302 or DEA 6), or

assertions about substantive issues in the case that could be construed as Brady/Giglio

information or information that falls within Rule 16 or the Jencks Act.


For these reasons, AUSAs should take special care to avoid creating electronic

communications (including e-mails and text messages) and voice mails that contain

information that may be subject to discovery. AUSA should also instruct the agents working

on their cases to abide by the same rule. In addition, AUSAs and agents should not engage

in substantive case discussions in e-mails, text messages, or other forms of electronic

communication with witnesses or potential witnesses of any kind. As a general rule, e-mails

and text messages between AUSAs, between AUSAs and agents, between agents, and
      Case 1:19-cr-10357-RGS Document 54 Filed 06/05/20 Page 9 of 11




between witnesses and government personnel should be limited to scheduling or other

procedural matters.


       It further states: Prosecutors should also remember that with few exceptions (see,

e.g., Fed.R.Crim.P. 16(a)(1)(B)(ii)), the format of the information does not determine

whether it is discoverable. For example, material exculpatory information that the

prosecutor receives during a conversation with an agent or a witness is no less

discoverable than if that same information were contained in an email.


                      REQUEST FOR WITNESS INFORMATION


       The witnesses and in some cases witnesses/Victims appear to have a litany of

history side stepping procedure and even the law. As we know these witnesses and their

attorney were aware for months of threats of violence to children of the defendant and

himself. Yet they have last minutes selectively pulled 1 recording from 400 threatening

calls to pain the defendant poorly for the PSR.


       The U.S. Attorney’s Manual, § 9-5.100, sets forth the Department's Giglio policy.

That policy defines Giglio information as follows: potential impeachment information

generally defined as impeaching information which is material to the defense. It also

includes information that either casts a doubt upon the accuracy of any evidence—

including witness testimony—the prosecutor intends to rely on to prove an element of any

crime charged, or might have a significant bearing on the admissibility of prosecution

evidence. This information may include but is not strictly limited to:


(a) specific instances of conduct of a witness for the purpose of attacking the witness'

credibility or character for truthfulness;
     Case 1:19-cr-10357-RGS Document 54 Filed 06/05/20 Page 10 of 11




(b) evidence in the form of opinion or reputation as to a witness' character for truthfulness;


(c) prior inconsistent statements; and


(d) information that may be used to suggest that a witness is biased.


                                         CONCLUSION


       The aforementioned guidance from DoJ to its United States Attorneys is

unambiguous as is the statutes and ethical requirements on the prosecution. Often only

after sentencing does a Defendant find there may have been rights infringed. By then the

Defendant is in prison and ruined.


       The government has not complied with its obligation to provide evidence. Upon

request it initially provided only summaries but not the evidence. Since that date it has used

the calendar to successfully block a balanced PSR as well as its strongest arguments for

leniency and a punishment that is in-line the actual plea.


       The government by hiding information has baited the defendant into a low plea and

then creating an negative impression and at times false relavant conduct that will unfairly

color the defendant at sentencing. The government was specifically asked to provide their

evidence time and again. At one point the government replied, that they ‘don’t believe that

they have to share all evidence’ ‘but we can see what we can quickly pull together’.


        It was only after seeing some of it, shared months ago to the probation office and

the introduction of questionable new evidence in a preponderance of emails between the

agents, prosecutor, and witnesses did it become visible to the defendant that there was a lot
      Case 1:19-cr-10357-RGS Document 54 Filed 06/05/20 Page 11 of 11




of impeachment, inculpatory, and exculpatory evidence hidden, suppressed or simply not

shared as is the obligation of the prosecution.


        WHEREFORE, the Plaintiff moves for an Order compelling the United States to

immediately produce complete files of all evidence, including communications and

interviews, 302s, and emails or other electronic communications with the defense so they

can adequately prepare for its arguments at sentencing.




               June 4, 2020                                      Respectfully submitted,

                                                                 By: David John (Fondots)
                                                                     Defendant




                                    Certificate of Service
         I hereby certify that on June 2, 2020, I electronically filed the foregoing
with the Clerk of the Court by using the CM/ECF system which will send a notice
of electronic filing to the following:

Sara Miron Bloom
SARA MIRON BLOOM
Assistant United States Attorney
(617) 748-3265
